This is an appeal from a judgment of the Court of Claims; the defendant, the State of New York, appeals from the judgment and the claimant appeals from the amount allowed on the ground that the award was insufficient in amount. The claimant at the time of the accident was an inmate in Sing Sing Prison under a sentence of from twenty years to life for murder in the second degree. He would be eligible for parole on October 20, 1942. The Court of Claims’ award is for S3,500, given him as compensation for the injuries sustained through the negligence of the State while working on a roller machine without guards. He had been working on the machine for less than one hour when he was injured. The evidence shows that it was practicable to guard the machine. The claimant had a forty per cent loss of use of three fingers. Judgment unanimously affirmed, with costs. Present ■—■ Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.